   8:20-cv-00189-JFB-CRZ Doc # 18 Filed: 09/17/20 Page 1 of 1 - Page ID # 94




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RYAN MENDLIK,

                     Plaintiff,                                8:20CV189

       vs.
                                                                    ORDER
NATIONWIDE AFFINITY INSURANCE
COMPANY OF AMERICA,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 17) of this case with prejudice. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to pay their own costs.



      Dated this 17th day of September, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
